DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 have been amended.  Claim 15 has been cancelled.  Claims 16-19 has been added.  Claims 1-14 and 16-19 are pending and examined below.

Allowable Subject Matter
Claims 1-14 and 16-19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 10646296 B2 discloses a medical manipulator system having: an end effector configured to be controlled to perform a treatment; an arm to which the end effector is attached, wherein the arm has a plurality of movable parts, wherein the plurality of movable parts are configured to be moved under one of a plurality of modes, wherein each of the plurality of modes comprises a combination of: movement by one or more actuators; and movement by an external force; and a controller configured to: control the end effector to perform the treatment; and select the one of the plurality of modes; and effect movement of the plurality of movable parts by controlling the one or more actuators and by permitting movement by the external force in accordance with the one of the plurality of modes selected.
As per independent claims 1, 13, and 14, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious determine an item of criticality information that describes a criticality of possible collisions of components of the medical operating device, movements of a patient in relation to an interaction of an assistance robot with the patient, or a combination thereof, wherein the determining takes into consideration a current operation phase, in workflow data describing an operation workflow; and activate a safe operating mode of a collision protection system when the determined item of criticality information indicates a heightened criticality, wherein the safe operating mode of the collision protection system satisfies a higher safety requirement than a normal operating mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150366546 A1 discloses systems and methods for utilizing an MRI image and real-time an ultrasound images to guide and/or restrict the movement of an ultrasound probe in position for collecting a biopsy core. A real-time ultrasound image is acquired and fused with pre-operative imaging modalities, such as an MRI image, to provide a three-dimensional model of the prostate. A multi-link robotic arm is provided with an end-effector and an ultrasound probe mounted thereto. Sensor information is used to track the ultrasound probe position with respect to the 3D model. The robotic arm allows for the implementation of a virtual remote center of motion (VRCM) about the transrectal probe tip, an adjustable compliant mode for the physician triggered movement of probe, a restrictive trajectory of joints of the robotic arm and active locking for stationary imaging of the prostate.
US 20100204713 A1 discloses a medical robotic system (10) for performing medical procedures comprising a robot manipulator (14) for robotically assisted handling of a medical instrument, in particular a laparoscopic surgery instrument (18). The robot manipulator (14) comprises a base (24); a manipulator arm (26) with an essentially vertical part (27) supported by the base and with an essentially horizontal part (29) supported by the vertical part (27); a manipulator wrist (28) supported by the manipulator arm (26); and an effector unit (30) supported by the manipulator wrist and configured for holding a medical instrument. The manipulator arm (26) has a cylindrical PRP kinematic configuration for positioning the manipulator wrist. More particularly, the PRP kinematic configuration has the following joint sequence: a prismatic (P) first joint (J1) for varying the height of the vertical part (27) by providing a translational degree of freedom along an essentially vertical axis, a revolute (R) second joint (J2) for varying the rotational angle between the vertical part (27) and the horizontal part (29) by providing a rotational degree of freedom about an essentially vertical axis, and a prismatic (P) third joint (J3) for varying the reach of the horizontal part by providing a translational degree of freedom along an essentially horizontal axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664